Exhibit 10.13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SEC U RED C ON V ERTI BL E PROMISSO R Y N OTE
 


Effective Date: May
12, 2014                                                                                                                                                                                                                
         U.S. $335,000.00

 
FOR VALUE RECEIVED, LAS VEGAS RAILWAY EXPRESS, INC., a Delaware corporation
("Borrower"), promises to pay to TYPENEX CO-INVESTM ENT, LLC, a Utah limited
liability company, or its successors or assigns ("Lender"), $335,000.00 and any
interest, fees, charges and late fees on the date that is twenty (20) months
after the Purchase Price Date (as defined below) (the "Maturity Date") in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (as defined below) (including all Tranches (as defined
below), both Conversion Eligible Tranches (as defined below) and Subsequent
Tranches (as defined below) that have not yet become Conversion Eligible
Tranches) at the rate of ten percent (10%) per annum from the Purchase Price
Date until the same is paid in full. This Secured Convertible Promissory Note
(this "Note") is issued and made effective as of May 12, 2014 (the "Effective
Date"). For purposes hereof, the "Outstanding Balance" of this Note means, as of
any date of determination , the Purchase Price (as defined below), as reduced or
increased , as the case may be, pursuant to the terms hereof for redemption,
conversion or otherwise, plus any original issue discount ("OID"), the
Transaction Expense Amount (as defined below), accrued but unpaid interest,
collection and enforcements costs (including attorneys' fees) incurred by
Lender, transfer, stamp, issuance and similar taxes and fees related to
Conversions (as defined below), and any other fees or charges (including without
limitation late charges) incurred under this Note. This Note is issued pursuant
to that certain Securities Purchase Agreement dated May 12, 2014, as the same
may be amended from time to time (the "Purchase Agreement "), by and between
Borrower and Lender. All interest calculations hereunder shall be computed on
the basis of a 360-day year comprised of twelve (12) thirty (30) day months,
shall compound daily and shall be payable in accordance with the terms of this
Note. Certain capitalized terms used herein but not otherwise defined shall have
the meaning ascribed thereto in the Purchase Agreement. Certain other
capitalized terms used herein are defined in Attachment 1 attached hereto and
incorporated herein by this reference.

This Note carries an OID of $30,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender's legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the ''Transaction Expense Amount"), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrant shall be $300,000.00 (the "Purchase
Price"), computed as follows: $335,000.00 original principal balance, less the
OID, less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Investor Notes and a wire transfer of
immediately available funds in the amount of the Initial Cash Purchase Price.
For purposes hereof, the term "Purchase Price Date" means the date the Initial
Cash Purchase Price is delivered by Lender to Borrower.

Notwithstanding any other provision contained in this Note, the conversion by
Lender of any portion of the Outstanding Balance shall only be exercisable in
ten (10) tranches (each, a "Tranche"), consisting of (i) an initial Tranche in
an amount equal to $87,500.00 and any interest, costs, fees or charges accrued
thereon or added thereto under the terms of this Note and the other Transaction
Documents ("Tranche #1"), and (ii) nine (9) additional Tranches, each in the
amount of $27,500.00, plus any interest, costs, fees or charges accrued thereon
or added thereto under the terms of this Note and the other Transaction
Documents (each, a "Subsequent Tranche"). Tranche # I shall correspond to the
Initial Cash Purchase Price, $7,500.00 of the OID and the Transaction Expense
Amount, and may be converted any time subsequent to the Purchase Price Date. The
first Subsequent Tranche shall correspond to Investor Note # 1 and $2,500.00 of
the OID, the second Subsequent Tranche shall correspond to Investor Note #2 and
$2,500.00 of the OID, the third Subsequent Tranche shall correspond to Investor
Note #3 and $2,500.00 of the OID, the fourth Subsequent Tranche shall correspond
to Investor Note #4 and $2,500.00 of the OID, the fifth Subsequent Tranche shall
correspond to Investor Note #5 and $2,500.00 of the OID, the sixth Subsequent
Tranche shall correspond to Investor Note #6 and $2,500.00 of the OID, the
seventh Subsequent Tranche shall correspond to Investor Note #7 and $2,500.00 of
the 010, the eighth Subsequent Tranche shall correspond to Investor Note #8 and
$2,500.00 of the OID, and the ninth Subsequent Tranche shall correspond to
Investor Note #9 and $2,500.00 of the OID. Lender's right to convert any portion
of any of the Subsequent Tranches is conditioned upon Lender's payment in full
of the Investor Note corresponding to such Subsequent Tranche (upon the
satisfaction of such condition, such Subsequent Tranche becomes a "Conversion
Eligible Tranche"). For the avoidance of doubt, subject to the other terms and
conditions hereof, Tranche # I shall be deemed a Conversion Eligible Tranche as
of the Purchase Price Date for all purposes hereunder and may be converted in
whole or in part at any time subsequent to the Purchase Price Date, and each
Subsequent Tranche that becomes a Conversion Eligible Tranche may be converted
in whole or in part at any time subsequent to the first date on which such
Subsequent Tranche becomes a Conversion Eligible Tranche. For all purposes
hereunder, Conversion Eligible Tranches shall be converted (or redeemed, as
applicable) in order of the lowest-numbered Conversion Eligible Tranche. At all
times hereunder, the aggregate amount of any costs, fees or charges incurred by
or assessable against Borrower hereunder, including, without limitation, any
fees, charges or premiums incurred in connection with an Event of Default (as
defined below), shall be added to the lowest-numbered then-current Conversion
Eligible Tranche.
 
 
1

--------------------------------------------------------------------------------

 
 
I. Payment: Prepayment. Provided there is an Outstanding Balance, on each
Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or an Installment Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section I . Any notice of
prepayment hereunder (an "Optional Prepayment Notice") shall be delivered to
Lender at its registered address and shall state: (y) that Borrower is
exercising its right to prepay this Note, and (z) the date of prepayment, which
shall be not Jess than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the "Optional Prepayment
Date"), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as specified by Lender in writing
to Borrower not more than one (I) Trading Day prior to the Optional Prepayment
Date. If Borrower exercises its right to prepay this Note, Borrower shall make
payment to Lender of an amount in cash (the "Optional Prepayment Amount") equal
to 125% (the "Prepayment Premium") multiplied by the then Outstanding Balance of
this Note. If Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note pursuant to this section.

2. Security. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time (the "Security
Agreement"), executed by Borrower in favor of Lender encumbering the Investor
Notes, as more specifically set forth in the Security Agreement, all the terms
and conditions of which are hereby incorporated into and made a part of this
Note.
 
3. Lender Optional Conversion.
 
3.1. Lender Conversion Price. Subject to adjustment as set forth in this Note,
the conversion price for each Lender Conversion (as defined below) shall be
$0.35 (the "Lender Conversion Price").

 
2

--------------------------------------------------------------------------------

 
 
3.2. Lender Conversions. Lender has the right at any time after the Purchase
Price Date, including without limitation until any Optional Prepayment Date
(even if Lender has received an Optional Prepayment Notice), at its election, to
convert (each instance of conversion is referred to herein as a "Lender
Conversion") all or any part of the Outstanding Balance into shares ("Lender
Conversion Shares") of fully paid and non-assessable common stock, $0.000 I par
value per share ("Common Stock"), of Borrower as per the following conversion
formula: the number of Lender Conversion Shares equals the amount being
converted (the "Conversion Amount") divided by the Lender Conversion Price.
Conversion notices in the form attached hereto as Exhibit A (each, a "Lender
Conversion Notice") may be effectively delivered to Borrower by any method of
Lender's choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Lender Conversions shall be cashless and
not require further payment from Lender. Borrower shall deliver the Lender
Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below within three (3) Trading Days of Lender's delivery of the Lender
Conversion Notice to Borrower.

3.3. Application to Installments. Anything to the contrary herein, including
without limitation Section 8 hereof, Lender may, in its sole discretion, apply
all or any portion of any Lender Conversion toward any Installment Conversion
(as defined below), even if such Installment Conversion is pending, as
determined in Lender's sole discretion, by delivering written notice of such
election (which notice may be included as part of the applicable Lender
Conversion Notice) to Borrower at any date on or prior to the applicable
Installment Date. In such event, Borrower may not elect to allocate such portion
of the Installment Amount being paid pursuant to this Section 3.3 in the manner
prescribed in Section 8.3; rather, Borrower must reduce the applicable
Installment Amount by the Conversion Amount described in this Section 3.3.
 
4. Default s and Remedies.

4.1. Defaults. The following are events of default under this Note (each, an
"Event of Default"): (i) Borrower shall fail to pay any principal when due and
payable (or payable by Conversion) hereunder; or (ii) Borrower shall fail to
deliver any Conversion Shares or True-Up Shares (as defined below) in accordance
with the terms hereof or any Warrant Shares in accordance with the terms of the
Warrant; or (iii) Borrower shall fail to pay any interest, fees, charges, or any
other amount when due and payable (or payable by Conversion) hereunder; or (iv)
a receiver, trustee or other similar official shall be appointed over Borrower
or a material part of its assets and such appointment shall remain uncontested
for twenty (20) days or shall not be dismissed or discharged within sixty (60)
days; or (v) Borrower shall become insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (vi) Borrower shall make a general
assignment for the benefit of creditors; or (vii) Borrower shall file a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (viii) an involuntary proceeding shall be commenced or filed
against Borrower; or (ix) Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the SEC; or (x)
Borrower shall default or otherwise fail to observe or perform any covenant,
obligation, condition or agreement of Borrower contained herein or in any other
Transaction Document; or (xi) Borrower shall fail to timely file all required
quarterly and annual reports and any other filings that are necessary to enable
Lender to sell Conversion Shares, True-Up Shares or Warrant Shares pursuant to
Rule 144; or (xii) any representation , warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; or (xiii) the occurrence of a Fundamental Transaction without
Lender's prior written consent; or (xiv) Borrower shall fail to maintain the
Share Reserve as required under the Purchase Agreement ; or (xv) Borrower
effectuates a reverse split of its Common Stock without twenty (20) Trading Days
prior written notice to Borrower; or (xvi) any money judgment, writ or similar
process shall be entered or filed against Borrower or any subsidiary of Borrower
or any of its property or other assets for more than $100,000, and shall remain
unvacated, unbounded or unstayed for a period of twenty (20) calendar days
unless otherwise consented to by Lender; or (xvii) Borrower is not DWAC
Eligible.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2. Remedies. Upon the occurrence of any Event of Default, Lender may at any
time thereafter accelerate this Note by written notice to Borrower, with the
Outstanding Balance becoming immediately due and payable in cash at the
Mandatory Default Amount (as defined hereafter). Notwithstanding the foregoing,
upon the occurrence of any Event of Default, Lender may, at its option, elect to
increase the Outstanding Balance by applying the Default Effect (as defined
below) (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). For purposes hereof, the "Default Effect" is calculated by
multiplying the Outstanding Balance by 125%, with the resulting product then
becoming the Outstanding Balance under this Note; provided that the Default
Effect may only be applied twice hereunder. Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (iv), (v), (vi),
(vii) or (viii) of Section 4.1, the Outstanding Balance as of the date of
acceleration shall become immediately and automatically due and payable in cash
at the Mandatory Default Amount, without any written notice required by Lender.
The "Mandatory Default Amount" means the greater of (i) the Outstanding Balance
(including all Tranches, both Conversion Eligible Tranches and Subsequent
Tranches that have not yet become Conversion Eligible Tranches) divided by the
Installment Conversion Price (as defined below) on the date the Mandatory
Default Amount is either demanded or paid in full, whichever has a lower
Installment Conversion Price, multiplied by the volume weighted average price
(the "VWAP") on the date the Mandatory Default Amount is either demanded or paid
in full, whichever has a higher V WAP, or (ii) the Default Effect. At any time
following the occurrence of any Event of Default, upon written notice given by
Lender to Borrower, (a) interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law ("Default Interest"),(b) the Lender Conversion Price for all
Lender Conversions occurring after the date of the applicable Event of Default
shall equal the lower of the Lender Conversion Price applicable to any Lender
Conversion and the Market Price (as defined below) as of any applicable date of
Conversion, and (c) the true-up provisions of Section 11 below shall apply to
all Lender Conversions that occur after the date the applicable Event of Default
occurred. Additionally, following the occurrence of any Event of Default,
Borrower may, at its option, pay any Lender Conversion in cash instead of Lender
Conversion Shares by paying to Lender on or before the applicable Delivery Date
(as defined below) a cash amount equal to the number of Lender Conversion Shares
set forth in the applicable Lender Conversion Notice multiplied by the highest
intra-day trading price of the Common Stock that occurs during the period
beginning on the date the applicable Event of Default occurred and ending on the
date of the applicable Lender Conversion Notice. In connection with acceleration
described herein, Lender need not provide, and Borrower hereby waives, any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by Lender at any
time prior to payment hereunder and Lender shall have all rights as a holder of
the Note until such time, if any, as Lender receives full payment pursuant to
this Section 4.2. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent Thereon. Nothing herein shall
limit Lender's right to pursue any other remedies available to it at Jaw or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Borrower' s failure to timely deliver
Conversion Shares upon Conversion of the Notes as required pursuant to the terms
hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3. Certain Additional Rights. Notwithstanding anything to the contrary herein,
in the event Borrower fails to make any payment or otherwise to deliver any
Conversion Shares as and when required under this Note, then (i) the Lender
Conversion Price for all Lender Conversions occurring after the date of such
failure to pay shall equal the lower of the Lender Conversion Price applicable
to any Lender Conversion and the Market Price as of any applicable date of
Conversion, and (ii) the true-up provisions of Section 1 1 below shall apply to
all Lender Conversions that occur after the date of such failure to pay,
provided that all references to the "Installment Notice" in Section 11 shall be
replaced with references to a "Lender Conversion Notice" for purposes of this
Section 4.3, all references to "Installment Conversion Shares" in Section 11
shall be replaced with references to "Lender Conversion Shares" for purposes of
this Section 4.3, and all references to the "Installment Conversion Price" in
Section 11 shall be replaced with references to the "Lender Conversion Price"
for purposes of this Section 4.3.

4.4. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements (as defined below) shall, at
the option of Lender, be considered an Event of Default under this Note, in
which event Lender shall be entitled (but in no event required) to apply all
rights and remedies of Lender under the terms of this Note. "Other Agreements"
means, collectively, (a) all existing and future agreements and instruments
between, among or by Borrower (or an affiliate), on the one hand, and Lender (or
an affiliate), on the other hand, and (b) any financing agreement or a material
agreement that affects Borrower's ongoing business operations. For the avoidance
of doubt, all existing and future loan transactions between Borrower and Lender
and their respective affiliates will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to Lender.

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset (except as set forth in Section 20 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or conversions called for herein in accordance with the terms
of this Note.

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

7. Rights upon Issuance of Securities.

7.1. Subsequent Equity Sales. If Borrower or any subsidiary thereof, as
applicable, at any time this Note is outstanding, shall sell or issue any Common
Stock to Lender or any third party for a price that is less than the then
effective Lender Conversion Price, then the Lender Conversion Price shall be
automatically reduced and only reduced to equal such lower issuance price. If
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell or grant any option to any party to purchase, or sell or
grant any right to re-price, or issue any Common Stock, preferred shares
convertible into Common Stock, or debt, warrants, options or other instruments
or securities to Lender or any third party which are convertible into or
exercisable for shares of Common Stock (together herein referred to as "Equity
Securities"), including without limitation any Deemed Issuance (as defined
herein), at an effective price per share less than the then effective Lender
Conversion Price (such issuance, together with any sale of Common Stock, is
referred to herein as a "Dilutive Issuance"), then, the Lender Conversion Price
shall be automatically reduced and only reduced to equal such lower effective
price per share. If the holder of any Equity Securities so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options, or rights per share which are issued in connection with such
Dilutive Issuance, be entitled to receive shares of Common Stock at an effective
price per share that is less than the Lender Conversion Price, such issuance
shall be deemed to have occurred for less than the Lender Conversion Price on
the date of such Dilutive Issuance, and the then effective Lender Conversion
Price shall be reduced and only reduced to equal such lower effective price per
share. Such adjustments described above to the Lender Conversion Price shall be
permanent (subject to additional adjustments under this section), and shall be
made whenever such Common Stock or Equity Securities are issued. Borrower shall
notify Lender, in writing, no later than the Trading Day following the issuance
of any Common Stock or Equity Securities subject to this Section 7.I, indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price, or other pricing terms (such notice, the "Dilutive
Issuance Notice"). For purposes of clarification, whether or not Borrower
provides a Dilutive Issuance Notice pursuant to this Section 7.1, upon the
occurrence of any Dilutive Issuance, on the date of such Dilutive Issuance the
Lender Conversion Price shall be lowered to equal the applicable effective price
per share regardless of whether Lender accurately refers to such lower effective
price per share in any Installment Notice or Lender Conversion Notice.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2. Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7.2 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7.2 occurs during the period that a Lender Conversion Price is
calculated hereunder, then the calculation of such Lender Conversion Price shall
be adjusted appropriately to reflect such event.

7.3. Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 7 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower's board of directors shall in good faith
determine and implement an appropriate adjustment in the Lender Conversion Price
so as to protect the rights of Lender, provided that no such adjustment pursuant
to this Section 7.3 will increase the Lender Conversion Price as otherwise
determined pursuant to this Section 7, provided further that if Lender does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then Borrower's board of directors and Lender shall
agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by
Borrower.

8. Borrower Installments.

8.1. Installment Conversion Price. Subject to the adjustments set forth herein,
the conversion price for each Installment Conversion (the "Installment
Conversion Price") shall be the lesser of (i) the Lender Conversion Price, and
(ii) 60% (the "Conversion Factor") of the average of the three (3) lowest
Closing Bid Prices in the twenty (20) Trading Days immediately preceding the
applicable Conversion (the "Market Price"), provided that if at any time the
average of the three (3) lowest Closing Bid Prices in the twenty (20) Trading
Days immediately preceding any date of measurement is below $0.10, then in such
event the then-current Conversion Factor shall be reduced to 55% for all future
Conversions. Additionally, if at any time after the Effective Date Borrower is
not DWAC Eligible, then the then-current Conversion Factor will automatically be
reduced by 5% for all future Conversions. If at any time after the Effective
Date, the Conversion Shares are not OTC Eligible, then the then-current
Conversion Factor will automatically be reduced by an additional 5% for all
future Conversions. For example, the first time Borrower is not DWAC Eligible,
the Conversion Factor for future Conversions thereafter will be reduced from 60%
to 55% for purposes of this example. Following such event, the first time the
Conversion Shares are no longer OTC Eligible, the Conversion Factor for future
Conversions thereafter will be reduced from 55% to 50% for purposes of this
example.
 
 
6

--------------------------------------------------------------------------------

 


8.2. Installment Conversions. Beginning on the date that is six (6) months after
the Purchase Price Date and on the same day of each month thereafter until the
Maturity Date (each, an "Installment Date"), Borrower shall pay to Lender the
applicable Installment Amount due on such date, subject to the provisions of
this Section 8. Payments of each Installment Amount may be made (a) in cash, or
(b) by converting such Installment Amount into shares of Common Stock
("Installment Conversion Shares", and together with the Lender Conversion
Shares, the "Conversion Shares") in accordance with this Section 8 (each an
"Installment Conversion ", and together with Lender Conversions, a "Conversion
") per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Notice Due Date
(defined below) there is an Equity Conditions Failure (as defined below), and
such failure is not waived in writing by Lender. Moreover, in the event Borrower
desires to pay all or any portion of any Installment Amount in cash, it must
notify Lender in writing of such election and the portion of the applicable
Installment Amount it elects to pay in cash not more than twenty-five (25) or
less than fifteen (15) Trading Days prior to the applicable Installment Date. If
Borrower fails to so notify Lender, it shall not be permitted to elect to pay
any portion of such Installment Amount in cash unless otherwise agreed to by
Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower. Notwithstanding the foregoing or anything to the contrary
herein, Borrower shall only be obligated to deliver Installment Amounts with
respect to Tranches that have become Conversion Eligible Tranches and shall have
no obligation to pay to Lender any Installment Amount with respect to any
Tranche that has not become a Conversion Eligible Tranche.
 
In furtherance thereof, in the event Borrower has repaid all Conversion Eligible
Tranches pursuant to the terms of this Note, it shall have no further
obligations to deliver any Installment Amount to Lender unless and until any
Subsequent Tranche that was not previously a Conversion Eligible Tranche becomes
a Conversion Eligible Tranche pursuant to the terms of this Note.
Notwithstanding that failure to repay this Note in full by the Maturity Date is
an Event of Default, the Installment Dates shall continue after the Maturity
Date as described in this Section 8 until the Outstanding Balance is repaid in
full, provided that Lender shall, in Lender's sole discretion, determine the
Installment Amount for each Installment Date after the Maturity Date.
 
8.3. Allocation of Installment Amounts. Subject to Section 8.2 regarding an
Equity Conditions Failure, for each Installment Date (each, an "Installment
Notice Due Date"), Borrower may elect to allocate the payment of the applicable
Installment Amount between cash and via an Installment Conversion , by email or
fax delivery of a notice to Lender substantially in the form attached hereto as
Exhibit B (each, an "Installment Notice"), provided , that to be effective, each
applicable Installment Notice must be received by Lender not more than
twenty-five (25) or Jess than fifteen (15) Trading Days prior to the applicable
Installment Notice Due Date. If lender has not received an Installment Notice
within such time period, then Lender may prepare the Installment Notice and
deliver the same to Borrower by fax or email. Following its receipt of such
Installment Notice, Borrower may either ratify Lender's proposed allocation in
the applicable Installment Notice or elect to change the allocation by written
notice to Lender by email or fax on or before 12:00 p.m. New York time on the
applicable Installment Date, so long as the sum of the cash payments and the
amount of Installment Conversions equal the applicable Installment Amount,
provided that Lender must approve any increase to the portion of the Installment
Amount payable in cash. If Borrower fails to notify Lender of its election to
change the allocation prior to the deadline set forth in the previous sentence
(and seek approval to increase the amount payable in cash), it shall be deemed
to have ratified and accepted the allocation set forth in the applicable
Installment Notice prepared by Lender. If neither Borrower nor Lender prepare
and deliver to the other party an Installment Notice as outlined above, then
Borrower shall be deemed to have elected that the entire Installment Amount be
converted via an Installment Conversion. Borrower acknowledges and agrees that
regardless of which party prepares the applicable Installment Notice, the
amounts and calculations set forth thereon are subject to correction or
adjustment because of error, mistake, or any adjustment resulting from an Event
of Default or other adjustment permitted under the Transaction Documents (an
"Adjustment"). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender's
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender's own calculation. Borrower shalt
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable
Installment Date.
 
 
7

--------------------------------------------------------------------------------

 


9. Method of Conversion Share Delivery. On or before the close of business on
the third (3'd) Trading Day following the Installment Date or the third (3'd)
Trading Day following the date of delivery of
a Lender Conversion Notice, as applicable (the "Delivery Date"), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Installment Notice. If Borrower is
not DWAC Eligible, it shall deliver to Lender or its broker (as designated in
the Lender Conversion Notice or Installment Notice, as applicable), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by
the Delivery Date unless Lender or its broker, as applicable, has actually
received the certificate representing the applicable Conversion Shares no later
than the close of business on the relevant Delivery Date pursuant to the terms
set forth above.'

I 0. Conversion Delays. If borrower fails to deliver Conversion Shares or
True-Up Shares in accordance with the timeframes stated in Sections 3, 8, 9, or
11, as applicable, Lender, at any time prior to selling all of those Conversion
Shares or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
Conversion Amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144). In addition, for each
Conversion, in the event that Conversion Shares or True-Up Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Conversion or
the True-Up Date (as defined below), as applicable), a late fee equal to the
greater of $500.00 per day and 2% of the applicable Conversion Amount or
Installment Amount, as applicable (but in any event the cumulative amount of
such late fees shall not exceed the applicable Conversion Amount or Installment
Amount) will be assessed for each day after the third Trading Day (inclusive of
the day of the Conversion and the True-Up Date) until Conversion Share or
True-Up Share delivery is made; and such late fee will be added to the
Outstanding Balance (under Lender's and Borrower's expectations that any late
fees charged will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144).
 
 
8

--------------------------------------------------------------------------------

 


11. True-Up. On the date that is twenty-three (23) Trading Days (a "True-Up
Date") from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Lender
shall have the right to require Borrower to deliver to Lender additional
Installment Conversion Shares ("True-Up Shares") if the Installment Conversion
Price as of the True-Up Date is less than the Installment Conversion Price used
in the applicable Installment Notice. In such event, Borrower shall deliver to
Lender within three (3) Trading Days of the date Lender delivers notice of its
right to receive True-Up Shares to Borrower (pursuant to a form of notice
substantially in the form attached hereto as Exhibit C) the number of True-Up
Shares equal to the difference between the number of Installment Conversion
Shares that would have been delivered to Lender on the True-Up Date based on the
Installment Conversion Price as of the True-Up Date and the number of
Installment Conversion Shares originally delivered to Lender pursuant to the
applicable installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance.
 
12. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the "Ownership Limitation
Shares". Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term "4.99%"
above shall be replaced with "9.99%" at such time as the Market Capitalization
of the Common Stock is Jess than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term "4.99%" is replaced with "9.99%"
pursuant to the preceding sentence, such increase to "9.99%" shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 6 I -day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.

13. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.


 
9

--------------------------------------------------------------------------------

 
 
14. Opinion of Counsel. In the event that an opinion of counsel is needed for any matter related to
this Note, Lender has the right to have any such opinion provided by its
counsel. Lender also has the right to have any such opinion provided by
Borrower's counsel.


15. Governing Law.  This Note shall  be construed  and  enforced  in
accordance  with, and  all questions concerning
the  construction,  validity,  interpretation  and  performance  of  this  Note shall  be
governed by, the internal laws of the State of Utah, without giving effect to
any choice of law or conflict of law provision or  rule  (whether  of
the  State  of  Utah  or  any  other jurisdictions)  that  would cause  the
application of the laws of any jurisdictions other than the State of  Utah. The
provisions  set forth  in  the Purchase Agreement to
determine  the  proper  venue  for  any  disputes  are  incorporated  herein
by  this reference.


16.  Resolution of Disputes.


16.1. Arbitration   of Disputes.  By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions set forth as an Exhibit to the
Purchase Agreement.
 
16.2. Calculation of Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any arithmetic calculation hereunder, including
without limitation calculating the Outstanding Balance, Lender Conversion Price,
Lender Conversion Shares to be delivered, Installment Conversion Price,
Installment Conversion Shares to be delivered, the Market Price, or the VWAP
(collectively, "Calculations"), Borrower or Lender (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile or email with confirmation of receipt (a) within two (2)
Trading Days after receipt of the applicable notice giving rise to such dispute
to Borrower or Lender (as the case may be) or (b) if no notice gave rise to such
dispute, at any time after Lender learned of the circumstances giving rise to
such dispute. If Lender and Borrower are unable to agree upon such determination
or calculation within two (2) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to Borrower or
Lender (as the case may be), then Borrower shall, within two (2) Trading Days,
submit via facsimile the disputed Calculation to an independent, reputable
investment bank or accounting firm selected by Lender. Borrower shall cause the
investment bank or accounting firm to perform the determinations or calculations
(as the case may be) and notify Borrower and Lender of the results no later than
ten (I 0) Trading Days from the time it receives such disputed determinations or
calculations (as the case may be). Such investment bank's or accounting firm's
determination or calculation with respect to the disputes set forth in this
Section 16.2 (as the case may be) shall be binding upon all parties absent
demonstrable error. The investment banker‘s or accounting firm's fee for
performing such Calculation shall be paid by the incorrect party, or if both
parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by the investment banker or accounting firm.
In the event Borrower is the losing party, no extension of the Delivery Date
shall be granted and Borrower shall incur all effects for failing to deliver the
applicable Conversion Shares in a timely manner as set forth in this Note.


17. Cancellation. After repayment or conversion of the entire Outstanding
Balance (including without limitation delivery of True-Up Shares pursuant to the
payment of the final Installment Amount, if applicable), this Note shall be
deemed paid in full, shall automatically be deemed canceled, and shall not
be reissued.


18. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 
19. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and
any shares of Common Stock issued upon conversion of this Note may be offered, sold,
assigned or transferred by Lender without the consent of Borrower.
 
20. Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the investor
Notes that, under certain circumstances, permits Lender to deduct amounts owed
by Borrower under this Note from amounts otherwise owed by Lender under the
Investor Notes, and (b) in the event of the occurrence of any Investor Note
Default (as defined the Investor Notes or any other note issued by the initial
Lender in connection with the Purchase Agreement), or at any other time,
Borrower shall be entitled to deduct and offset any amount owing by the initial
Lender under the Investor Notes from any amount owed by Borrower under this Note
(the "Borrower Offset Right"). In the event that Borrower's exercise of the
Borrower Offset Right results in the full satisfaction of Borrower' s
obligations under this Note, Lender shall return the original Note to Borrower
marked "cancelled" or, in the event this Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to Borrower.
For the avoidance of doubt, Borrower shall not incur any Prepayment Premium set
forth in Section 1 hereof with respect to any portions of this Note that are
satisfied by way of a Borrower Offset Right.
 
21. . Time of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Note and the documents and instruments entered
into in connection herewith.


22. Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled "Notices."
 


[Remainder of page intentionally left blank; signature page follows]
 
 
10

--------------------------------------------------------------------------------

 


 


Date.


 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective


 


 
BORROWER:
 


 
Las Vegas Railway Express, Inc.
 
By: /s/Michael Barron
 
Michael Barron
 
CEO






 


 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
TYPENEX CO-INV ESTMENT, LLC
 


Red Cliffs Investments, Inc.


   By: /s/ John M. Fife
 
     John M. Fife, President
 
 
11

--------------------------------------------------------------------------------

 
 
Date.


 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective


 


 
BORROWER:
 


 
Las Vegas Railway Express, Inc.
 
By: /s/Michael Barron
 
Michael Barron
 
CEO






 


 
ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
TYPENEX CO-INV ESTMENT, LLC
 


Red Cliffs Investments, Inc.


   By: /s/ John M. Fife
 
     John M. Fife, President


12


--------------------------------------------------------------------------------
